      Case 4:19-cv-00035-RM-LAB Document 136 Filed 12/04/20 Page 1 of 5




 1   Victoria Lopez- 330042
     Christine K Wee– 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Friemuth*
14   Nicholas Reddick*
15
     WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
16   New York, New York 10019
     Telephone: (212) 728-8000
17   Facsimile: (212) 728-8111
18   E-Mail: wpowell@willkie.com
     E-Mail: mfriemuth@willkie.com
19   E-Mail: nreddick@willkie.com
     *Admitted pro hac vice
20

21
     Attorneys for Plaintiff Russell B. Toomey
22

23

24

25

26

27

28

                                                 1
          Case 4:19-cv-00035-RM-LAB Document 136 Filed 12/04/20 Page 2 of 5




 1
                         IN THE UNITED STATES DISTRICT COURT
 2
                              FOR THE DISTRICT OF ARIZONA
 3

 4
     RUSSELL B. TOOMEY,
 5
                                                    CV 19-0035-TUC-RM (LAB)
                        Plaintiff,
 6

 7   v.

 8   STATE OF ARIZONA; ARIZONA                         MOTION TO EXPEDITE
     BOARD OF REGENTS, D/B/A                            CONSIDERATION OF
 9   UNIVERSITY OF ARIZONA, a                       PLAINTIFF AND THE CLASSES’
10   governmental body of the State of Arizona;      OBJECTIONS TO REPORT &
     RON SHOOPMAN, in his official capacity as          RECOMMENDATION
11   Chair of the Arizona Board of Regents;
     LARRY PENLEY, in his official capacity as
12
     Member of the Arizona Board of Regents;
13   RAM KRISHNA, in his official capacity as
     Secretary of the Arizona Board of Regents;
14   BILL RIDENOUR, in his official capacity as
15   Treasurer of the Arizona Board of Regents;
     LYNDEL MANSON, in her official capacity
16   as Member of the Arizona Board of Regents;
     KARRIN TAYLOR ROBSON, in her official
17
     capacity as Member of the Arizona Board of
18   Regents; JAY HEILER, in his official
     capacity as Member of the Arizona Board of
19   Regents; FRED DUVAL, in his official
20   capacity as Member of the Arizona Board of
     Regents; ANDY TOBIN, in his
21   official capacity as Director of the
     Arizona Department of Administration; PAUL
22
     SHANNON, in his official capacity as Acting
23   Assistant Director of the Benefits Services
     Division of the Arizona Department of
24   Administration,
25
                       Defendants.
26

27

28
      Case 4:19-cv-00035-RM-LAB Document 136 Filed 12/04/20 Page 3 of 5




 1          Plaintiff Russell B. Toomey, Ph.D., on behalf of himself and the certified Classes,
 2   respectfully requests expedited consideration of his Motion for Preliminary Injunction (Doc.
 3   115), and Objections to the Magistrate Judge’s Report and Recommendation (the “R&R”)
 4   (Doc. 134).
 5         Plaintiff respectfully submits that expedited consideration is necessary for at least two
 6   reasons.
 7          First, expedited consideration is necessary to clarify the scope of necessary discovery
 8   and to facilitate potential settlement discussions. As discussed in the Objections to the R&R,
 9   Dr. Toomey and the Classes contend that the “gender reassignment surgery” exclusion is
10   facially discriminatory under Title VII and the Equal Protection Clause and, therefore,
11   subject to heightened scrutiny. By contrast, the R&R concludes that the “gender
12   reassignment surgery” exclusion is not facially discriminatory and that Dr. Toomey and the
13   Classes must demonstrate that the exclusion was adopted and maintained based on animus
14   toward transgender people.
15          Resolving this fundamental disagreement now is necessary to “secure the just,
16   speedy, and inexpensive determination” of these proceedings. Fed. R. Civ. P. 1. If Dr.
17   Toomey and the Classes are correct that the “gender reassignment surgery” exclusion is
18   facially discriminatory, then Defendants’ subjective motivations are irrelevant, and
19   Defendants bear the burden of defending the policy under heightened scrutiny. If Dr.
20   Toomey and the Classes are incorrect, then the parties must engage in more sweeping
21   discovery into the motivations of governmental officials (past and present) who participated
22   in creating and maintaining the coverage exclusion. Clarifying which party bears the burden
23   of proof—and the facts they are required to prove—will also have a dramatic effect on the
24   parties’ decisions about whether to retain expert witnesses as part of their case in chief or
25   wait to retain expert witnesses for rebuttal if necessary.
26          Second, expedited consideration is necessary to protect Dr. Toomey and the Classes
27   from ongoing irreparable harm from Defendants’ unlawful denial of medically necessary
28   care. As explained in the Motion for Preliminary Injunction (Doc. 115 at 8), concerns about
                                                    1
      Case 4:19-cv-00035-RM-LAB Document 136 Filed 12/04/20 Page 4 of 5




 1   mootness prevented Dr. Toomey from seeking injunctive relief until the case was certified
 2   as a class action on June 15, 2020. (Doc. 108). The case was then delayed for two months
 3   as the parties engaged in unsuccessful settlement discussions in light of Bostock v. Clayton
 4   Cty., Georgia, 140 S. Ct. 1731, 1741 (2020), which was decided the same day that the class
 5   certification was granted (Doc. 115 at 5). As a result, nearly two years have passed since Dr.
 6   Toomey first filed this case on January 23, 2019. (Complaint, Doc. 1.). Dr. Toomey and the
 7   Classes continue to be denied medically necessary care every day that goes by without a
 8   preliminary injunction, and the Court should act to prevent this ongoing harm as swiftly as
 9   practicable.
10          Respectfully submitted this 4th day of December, 2020.
11
                                       ACLU FOUNDATION OF ARIZONA
12                                     By /s/ Christine K. Wee
                                         Christine K. Wee
13                                       Victoria Lopez
14
                                       AMERICAN CIVIL LIBERTIES UNION
15                                     FOUNDATION
                                          Joshua A. Block*
16
                                          Leslie Cooper*
17
                                       WILLKIE FARR & GALLAGHER LLP
18                                         Wesley R. Powell*
19                                         Matthew S. Friemuth*
                                           Nicholas Reddick*
20
                                       *admitted pro hac vice
21

22                                     Attorneys for Plaintiff Russell B. Toomey
23

24

25

26

27

28
                                                   2
      Case 4:19-cv-00035-RM-LAB Document 136 Filed 12/04/20 Page 5 of 5




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on December 4, 2020, I electronically transmitted the attached
 3   document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4   will be sent by email to all parties by operation of the Court’s electronic filing system.
 5                                      /s/Christine K. Wee
                                           Christine K. Wee
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
